Per Curiam.
The suit was brought by the plaintiff to recover damages from the defendant because of the defendant's failure to carry out an agreement- of letting of certain premises and evicting the plaintiff therefrom.
The plaintiff alleges that the agreement was made through the agent of the defendant.
The judge of the District Court found that- one P. was simply a special agent of the defendant, that is to say, his power was limited — that he had no power to rent premises to parties without submitting it to the defendant for approval; that that was a fact in the case which was not disputed, and thereupon directed the jury to find a verdict for the defendant.
In this we think the court erred, and that it should have been submitted to the jury to determine whether P. was the defendant’s agent for the purpose of letting the premises.
It was testified by a witness that, on a former trial, the defendant swore that one S., who was a clerk for P., was his duly authorized agent to rent rooms in the building in question, and that P. was so reputed to be. Also the evidence of the circumstances under which the alleged letting took place should have been submitted to the jury to determine whether P. or his clerk was authorized to let the rooms to the plaintiff.
The judgment below will be reversed and a venire de novo ordered.